DETAILED ACTION
	This Office Action, based on application 16/736,221 filed 7 January 2020, is filed in response to applicant’s amendment and remarks filed 27 October 2021.  Claims 1-25 have been fully considered below.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 November 2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks, submitted 27 October 2021 in response to the Office Action mailed 26 August 2021, have been fully considered below.
	Claim Rejections under 35 U.S.C. § 103
The applicant traverses the prior art rejection to the independent claims alleging cited prior art fails to disclose the new limitations incorporated into the claims, including the new feature of “indicating data structures to demote after system initialization from a first memory device to a second memory device”.  On Page 11, the applicant discusses the amended claim language in view of LOH.  As noted by the applicant, LOH provides a mechanism in which to provide an indication to distinguish cache blocks prevented from and not prevented from cache eviction (Page 11, 4th ¶).  While the Office (¶ [0080-0081] – the cache management mechanism may be configured to set a variable {e.g. an entry in a ‘do-not-replace table’} to cache blocks subject to future access – data structures without the variable would be analogously indicated as ‘to demote after initialization’ with placement of the cache block in the first level memory device analogous to ‘initialization’), the Office agrees the combination of IINUMA and LOH’s indication does not explicitly disclose demotion of the data structure after a system initialization as now claimed.  After further search and consideration, new grounds of rejection in further view of MATTHEWS have been issued for disclosing demotion after system initialization; new grounds of rejection in further view of RAJ have been issued for disclosing data structures comprising configuration information generated by an O/S.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 November 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
The following claims are objected to because of the following informalities:
Claims 13 and 23: “demote after initialization” should be “demote after the system initialization” in order to be consistent with the term in each respective parent claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103


Claims 1, 2, 5-12, and 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over IINUMA (US PGPub 2002/0032671) in further view of LOH et al (US PGPub 2014/0164711), MATTHEWS (US PGPub 2007/0038850) and RAJ (US Patent 8,954,718).

With respect to Claims 1, 11, and 21, IINUMA discloses a method/product/system for managing data in a plurality of memory devices in a computing system, comprising: 
wherein the first level memory device has lower latency than the second level memory device (¶[0002] – a file in external storage may be preserved in cache memory in order to speed up access to the file), wherein the data structures are identified as having a file name or object name (¶[0031] – files may be stored in cache memory 113; ¶[0032] – cache management table 111 may store the name of each file preserved in cache memory); and 
in response to completing the system initialization of the data structures in the first level memory device, copying the data structures indicated to demote after the system initialization from the first level memory device to the second level memory device (¶[0015] – the file having the least access count among the files in the memory is ejected) and removing the data structures indicated to demote after the system initialization from the first level memory device (¶[0004-0005] – data blocks of a file may be ejected from cache memory to external storage {‘second level memory device’}).
IINUMA may not explicitly disclose wherein the data structures comprise configuration information for the computing system generated by an operating system as part of the system 
However, LOH discloses indicating data structures to demote after initialization from a first level memory device to a second level memory device (¶ [0080-0081] – the cache management mechanism may be configured to set a variable {e.g. an entry in a ‘do-not-replace table’} to cache blocks subject to future access – data structures without the variable would be analogously indicated as ‘to demote after initialization’ with placement of the cache block in the first level memory device analogous to ‘initialization’).
IINUMA and LOH are analogous art because they are from the same field of endeavor of cache management in memory systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IINUMA and LOH before him or her, to modify the cache policy of IINUMA to include non-evictable entries as taught by LOH.  A motivation for doing so would have been to anticipate future access to the block saving system performance of evicting and reloading the block into cache (¶[0080]).  Therefore, it would have been obvious to combine IINUMA and LOH to obtain the invention as specified in the instant claims.
IINUMA and LOH may not explicitly disclose wherein the data structures comprise configuration information for the computing system generated by an operating system as part of the system initialization, and the data structures are to be demoted after the system initialization.
However, MATTHEWS discloses wherein the data structures are generated as part of the system initialization (¶[0048] – during a boot process or system initialization, write data may be updated in the cache), and the data structures are to be demoted after the system initialization (¶[0034] – any boot data in the cache may be evicted during the post-boot runtime state.  Fig 2, Post-Boot Runtime state 204 is entered after Booting state 202 is completed).
(Abstract) and to make way for other data (¶[0034]).  Therefore, it would have been obvious to combine IINUMA, LOH, and MATTHEWS to obtain the invention as specified in the instant claims.
IINUMA, LOH, and MATTHEWS may not explicitly disclose wherein the data structures comprise configuration information for the computing system generated by an operating system.
However, RAJ discloses wherein the data structures comprise configuration information for the computing system generated by an operating system (Fig 1D – block data structure 125; Col 7, Line 57 through Col 8, Line 20 – field 125A of a first segment 129 of the block data structure 125 may include a physical block number (PVBN) {‘configuration information’} maintained by the operating system).
IINUMA, LOH, MATTHEWS, and RAJ are analogous art because they are from the same field of endeavor of cache storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IINUMA, LOH, MATTHEWS, and RAJ before him or her, to modify the data structures of the combination of IINUMA, LOH, and MATTHEWS to include configuration information as taught by RAJ.  A motivation for doing so would have been to provide data structures that may be used to direct initialization of multiple virtual machines to a cached copy of a boot image (Abstract).  Therefore, it would have been obvious to combine IINUMA, LOH, MATTHEWS, and RAJ to obtain the invention as specified in the instant claims.

Claims 6 and 16, IINUMA discloses a system/product, comprising: 
a first level memory device (Fig 1, Cache Memory 113); 
a second level memory device (Fig 1, External Storage 106); 
a virtual memory manager to perform: 
receiving an update to a data structure (¶ [0027] – user process issues an access request to a desired file), wherein the data structures are identified as having a file name or object name (¶ [0031] – files may be stored in cache memory 113; ¶ [0032] – cache management table 111 may store the name of each file preserved in cache memory); 
copying the data structure to update from a second level memory device to the first level memory device to update (¶ [0037] – when the desired is not cached, the file cache unit calls the disk access unit and requests the reading of the concerned desired file and transfers it to the file cache unit; ¶ [0039] – the file cache unit writes the concerned desired file read from the external storage into the cache memory), wherein the first level memory device has lower latency than the second level memory device (¶ [0002] – a file in external storage may be preserved in cache memory in order to speed up access to the file); 
updating the data structure with the update (¶ [0040] – the concerned desired file is supplied to the user process); and 
copying the updated data structure from the first level memory device to the second level memory device (¶[0004-0005] – data blocks of a file may be ejected from cache memory to external storage {‘second level memory device’}) and deleting the updated data structure from the first level memory device in response to updating (¶[0015] – the file having the least access count among the files in the memory is ejected).
IINUMA may not explicitly disclose wherein the data structures comprise configuration information for the computing system generated by an operating system as part of the system initialization, and a data structure indicated to demote after system initialization from a first level memory device.
However, LOH discloses a data structure indicated to demote from a first level memory device (Section [0080-0081] – the cache management mechanism may be configured to set a variable {e.g. an entry in a ‘do-not-replace table’} to cache blocks subject to future access – data structures without the variable would be indicated as ‘to demote from a first level memory device’).
IINUMA and LOH are analogous art because they are from the same field of endeavor of cache management in memory systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IINUMA and LOH before him or her, to modify the cache policy of IINUMA to include non-evictable entries as taught by LOH.  A motivation for doing so would have been to anticipate future access to the block saving system performance of evicting and reloading the block into cache (¶[0080]).  Therefore, it would have been obvious to combine IINUMA and LOH to obtain the invention as specified in the instant claims.
IINUMA and LOH may not explicitly disclose wherein the data structures comprise configuration information for the computing system generated by an operating system as part of the system initialization, and a data structure demoted after the system initialization.
However, MATTHEWS discloses wherein the data structures are generated as part of the system initialization (¶[0048] – during a boot process or system initialization, write data may be updated in the cache), and a data structures demoted after the system initialization (¶[0034] – any boot data in the cache may be evicted during the post-boot runtime state.  Fig 2, Post-Boot Runtime state 204 is entered after Booting state 202 is completed).
IINUMA, LOH, and MATTHEWS are analogous art because they are from the same field of endeavor of cache management systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IINUMA, LOH, and MATTHEWS before him or her, to modify the data structures of the combination of IINUMA and LOH to include modifying data structures in cache during a boot process and evicting boot data post-boot as taught by MATTHEWS.  A motivation for doing so would have been to reduce the need for disk access during system initialization (Abstract) and to make way for other data (¶[0034]).  Therefore, it would have been obvious to combine IINUMA, LOH, and MATTHEWS to obtain the invention as specified in the instant claims.
IINUMA, LOH, and MATTHEWS may not explicitly disclose wherein the data structures comprise configuration information for the computing system generated by an operating system.
However, RAJ discloses wherein the data structures comprise configuration information for the computing system generated by an operating system (Fig 1D – block data structure 125; Col 7, Line 57 through Col 8, Line 20 – field 125A of a first segment 129 of the block data structure 125 may include a physical block number (PVBN) {‘configuration information’} maintained by the operating system).
IINUMA, LOH, MATTHEWS, and RAJ are analogous art because they are from the same field of endeavor of cache storage systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IINUMA, LOH, MATTHEWS, and RAJ before him or her, to modify the data structures of the combination of IINUMA, LOH, and MATTHEWS to include configuration information as taught by RAJ.  A motivation for doing so would have been to provide data structures that may be used to direct initialization of multiple virtual (Abstract).  Therefore, it would have been obvious to combine IINUMA, LOH, MATTHEWS, and RAJ to obtain the invention as specified in the instant claims.

With respect to Claims 2, 12, and 22, the combination of IINUMA, LOH, MATTHEWS, and RAJ disclose the method/product/system of each respective parent claim.
IINUMA further discloses receiving a read request to a data structure stored in the second level memory device (¶ [0027] – user process issues an access request to a desired file); and returning data to the read request from the data structure stored in the second level memory device (¶ [0037] – when the desired is not cached, the file cache unit calls the disk access unit and requests the reading of the concerned desired file and transfers it to the file cache unit; ¶ [0039] – the file cache unit writes the concerned desired file read from the external storage into the cache memory).

With respect to Claims 5 and 15, the combination of IINUMA, LOH, MATTHEWS, and RAJ disclose the product/system of each respective parent claim.
IINUMA further discloses receiving an update to a data structure indicated to demote after the system initialization (¶ [0027] – user process issues an access request to a desired file); copying the data structure to update from the second level memory device to the first level memory device to update (¶ [0037] – when the desired is not cached, the file cache unit calls the disk access unit and requests the reading of the concerned desired file and transfers it to the file cache unit; ¶ [0039] – the file cache unit writes the concerned desired file read from the external storage into the cache memory); updating the data structure with the update  (¶ [0040] – the concerned desired file is supplied to the user process); and copying the updated data structure from the first level memory device to the second level memory device (¶[0004-0005] – data blocks of a file may be ejected from cache memory to external storage {‘second level memory device’}) and deleting the updated data structure from the first level memory device (¶[0015] – the file having the least access count among the files in the memory is ejected).

With respect to Claims 7 and 17, the combination of IINUMA, LOH, MATTHEWS, and RAJ disclose the product/system of each respective parent claim.
LOH further discloses wherein the update to the data structure is to at least one field in the data structure to update that is less than all the fields in the data structure (¶ [0054] – a cache block {‘at least one field’} may be retrieved from a page {‘all the fields’} of memory), wherein the copying the data structure comprises copying only the at least one field to update from the data structure to the first level memory device (¶ [0051-0052] – if a cache block for requested data doesn’t exist in L1 cache but exists in L2 cache, the block may be returned to the L1 cache where the request is satisfied), wherein the copying the updated data structure comprises copying the updated at least one field from the first level memory device to the second level memory device (¶ [0072] – evicted cache blocks may be written to a next lower level of cache) and deleting the updated at least one field from the first level memory device (¶ [0072] – an existing location must be evicted from cache in response to store a new cache block).

With respect to Claims 8 and 18, the combination of IINUMA, LOH, MATTHEWS, and RAJ disclose the product/system of each respective parent claim.
IINUMA further discloses wherein the data structure to update is in the second level memory device  (¶ [0037] – when the desired is not cached, the file cache unit calls the disk access unit and requests the reading of the concerned desired file and transfers it to the file cache unit; ¶ [0039] – the file cache unit writes the concerned desired file read from the external storage into the cache memory), wherein the operations further comprise: determining whether the update comprises an update event of a plurality of predefined update events (¶ [0027] – user process issues an access request {‘predefined update event’} to a desired file); copying the data structure to update to the first level memory device in response to determining the update comprises the update event (¶ [0037] – when the desired is not cached, the file cache unit calls the disk access unit and requests the reading of the concerned desired file and transfers it to the file cache unit; ¶ [0039] – the file cache unit writes the concerned desired file read from the external storage into the cache memory); performing a plurality of writes to the data structure as part of the update event (¶ [0040] – the concerned desired file is supplied to the user process); and copying the data structure updated as part of the update event from the first level memory device to the second level memory device (¶[0004-0005] – data blocks of a file may be ejected from cache memory to external storage {‘second level memory device’}) and deleting the updated data structure from the first level memory device in response to completing the writes for the update event  (¶[0015] – the file having the least access count among the files in the memory is ejected).

With respect to Claims 9 and 19, the combination of IINUMA, LOH, MATTHEWS, and RAJ disclose the product/system of each respective parent claim,
IINUMA further discloses wherein the predefined update events comprise a plurality of update events that are a member of a subset of update events comprising additional or removal of a logical device in the computing system; a volume in the computing system; path groups; physical paths; logical paths; and subsystem characteristics and other configuration changes (¶ [0027] – user process issues an access request {‘predefined update event’} to a desired file; ¶ [0031] – the file cache unit writes into a file from the cache memory – a write to a cache block is analogous to a ‘configuration change’ of the block).

With respect to Claims 10 and 20, the combination of IINUMA, LOH, MATTHEWS, and RAJ disclose the product/system of each respective parent claim.
(¶ [0051-0052] – if a cache block for requested data doesn’t exist in L1 cache but exists in L2 cache, the L2 cache may return data to the requesting processor and the request is satisfied).

Claims 3, 4, 13, 14, and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over IINUMA in view of LOH, MATTHEWS, RAJ, and ROY et al (US PGPub 2017/0286302).

With respect to Claims 3, 13, and 23, the combination of IINUMA, LOH, MATTHEWS, and RAJ disclose the method/product/system of each respective parent claim.
IINUMA, LOH, MATTHEWS, and RAJ may not explicitly disclose maintaining access counts for the data structures stored in the first level memory device that are not indicated to demote after the system initialization, wherein access counts are not maintained for data structures indicated to demote after the system initialization.
However, ROY discloses maintaining access counts for the data structures stored in the first level memory device that are not indicated to demote after the system initialization (¶ [0034] – counters may be provided to individual or groups of data structures for performance monitoring), wherein access counts are not maintained for data structures indicated to demote after the system initialization (¶ [0035] – a monitor flag may be associated with a target of a physical address to enable or disable monitoring).
IINUMA, LOH, MATTHEWS, RAJ, and ROY are analogous art because they are from the same field of endeavor of data management in memory systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of IINUMA, (¶ [0029]).  Therefore, it would have been obvious to combine IINUMA, LOH, MATTHEWS, RAJ, and ROY to obtain the invention as specified in the instant claims.

With respect to Claims 4, 14, and 24, the combination of IINUMA, LOH, MATTHEWS, RAJ, and ROY disclose the method/product/system of each respective parent claim.
IINUMA further discloses using the access counts to select data structures (¶[0032] – cache management table 111 may store property information concerning each file including access count from a user) to remove from the first level memory device (¶[0015] – the file having the least access count among the files in the memory is ejected) and retain in the second level memory device to free space in the first level memory device (¶[0004-0005] – data blocks of a file may be ejected from cache memory to external storage {‘second level memory device’}); and using the access counts to determine whether to remove accessed data structures from the second level memory device (¶[0015] – the file having the least access count among the files in the memory is ejected).

With respect to Claim 25, the combination of IINUMA, LOH, MATTHEWS, RAJ, and ROY disclose the method of claim 23.  
IINUMA further discloses receiving an update to a data structure indicated to demote after the system initialization (¶ [0027] – user process issues an access request to a desired file); copying the data structure to update from the second level memory device to the first level memory device to update (¶ [0037] – when the desired is not cached, the file cache unit calls the disk access unit and requests the reading of the concerned desired file and transfers it to the file cache unit; ¶ [0039] – the file cache unit writes the concerned desired file read from the external storage into the cache memory); updating the data structure with the update (¶ [0040] – the concerned desired file is supplied to the user process); and copying the updated data structure from the first level memory device to the second level memory device (¶[0004-0005] – data blocks of a file may be ejected from cache memory to external storage {‘second level memory device’}) and deleting the updated data structure from the first level memory device (¶[0015] – the file having the least access count among the files in the memory is ejected).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure teach similar cache management parameters for processing data by an operating system.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.T.L/Examiner, Art Unit 2137                                                                                                                                                                                                        
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137